* But it was determined by the Court, that such laying out was not void, it being within the discretionary authority of the Courts of Sessions ; and, if by them determined to be of common convenience and necessity, and the authority was rightfully exercised, the road was legally established.
It was objected, also, that the road described in the indictment varied from the road as laid out by the commissioners ; the indictment describing the road as in Stockbridge, whereas the road laid out was but partly in that town.
But the Court held this objection to be insufficient; the road being within the town of Stockbridge, to all legal intents, for the purpose of maintaining the indictment.